DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 13, 14 have used the term “is associated with” is understood as “is corresponding to” or “can be used with”.  The phrase: “a stamping head with one of the group comprising a stamping punch and a plurality of stamping punches, wherein each stamping punch is associated with a dough ring row” is understood as “a stamping head having at least one of a plurality of stamping punches, wherein each stamping punch is corresponding to a dough ring.”  The phrase: “with a dough piece support with one of the group comprising a dough piece holder and a plurality of dough piece holders” is understood as “with a dough piece support comprising at least one of a plurality of dough piece holders”.  The phrase: “wherein an opening for the associated stamping punch is configured in one of the group comprising the dough piece holder and each of the dough piece holders as a die” is understood as: “wherein each of the dough piece holders has an opening, which forms a die corresponding to each of the stamping punches”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 14, disclose the phrases: “wherein each stamping punch is associated with a dough ring row,” and “each of the plurality stamping punches being associated with one of the rows of endless dough rings.”  These phrase are not consisting with each other.  It is also unclear how one stamping punch can be associated with a whole row of dough rings as described in claim 1.  
In claim 1, the phrase: “with a dough piece support with one of the group comprising a dough piece holder and a plurality of dough piece holders, wherein each dough piece holder of the dough piece support is associated with one of the stamping punches, wherein an opening for the associated stamping punch is configured in one of the group comprising the dough piece holder and each of the dough piece holders as a die” is unclear of which structure is a die.  Is it the dough piece support, the dough piece holder or the opening?  Clarification and/or correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazis et al. (9,017,058).
Regarding claims 1, 12-13, and 14, Lazis et al. discloses a dough forming station for forming a dough ring, comprising a punch beam, or a stamping head, 53 with a plurality of punches 71, 72, 73 for processing six rows of dough pieces in parallel (col. 7, lines 22-24), a dough forming station 52 comprises a molding conveying roller 54 and a plurality of dough forming inserts 61, 62, 63 corresponding to the plurality of punches 71, 72, 73, wherein the dough forming inserts 61, 62, 63 are configured as a stamping matrices, or dies that can be removable and exchangeable (col. 11, line 64 – col 12, line 2), wherein the roller 54 is equivalent to an endless an endless traction means for transporting the forming dough rings 40 through different stages at the forming station 52. 
 	Regarding claim 2, wherein the apparatus further comprising a centering device 84 associated with the at least one punch 71, 72, 73, for centering the dough ring 40 on the respective dough forming insert 61, 62, 63 before the dough forming by the at least one punch 71, 72, 73; 103.
Regarding claims 3-5, wherein the punch 71, 103 includes a center stamping portion 92 and an entraining portion 93, wherein two portions 92, 93 are cylindrical, but may also have other cross sectional shapes, wherein the stamping portion 92 having a stamping face 98, which is used for pre-stamping and for severing the upper end face 99 of the external skin 97 of the dough piece and the centering means 84 comprises a compressed air channels 82, 83 that have a funnel-shaped region or a circumferential bevel 86 on the stamping out end face 81. 

	Regarding claim 8, wherein the inserts 61, 62, 63 are arranged in a self-centering manner on the roller 54 by fine threads allowing assembly and disassembly are possible more rapidly and in a simplified manner (col. 3, lines 58-65).
	Regarding claim 9, wherein the apparatus further comprising a removal belt 67 for 
transporting away stamped-out pieces 68 of remaining dough. 
 	Regarding claim 10, wherein the conveying device has a conveyor belt 67 with a remaining dough conveying direction which extends transversely to the dough piece conveying direction 59. 
 	Regarding claim 11, wherein the apparatus further a punch drive for displacing the stamping punch in a stamping motion in such a way that a stamp-and-lift displacement of the respective stamping punch in a lifting direction parallel to a punch axis is overlaid with a rotation of the stamping punch about an axis of rotation which extends along the punch axis (col. 11, lines 26-30). 
 
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazis et al. (9,017,058) as applied to claims 1-5 and 7-14 above, and further in view of Rijkaart (5,853,783).
Lazis et al. discloses a dough forming apparatus having a forming station as described above, but fails to disclose a vibration drive for the dough piece support.  
Rijkaart disclose an apparatus for relaxing a sheet of dough, including a vibration generator 22 to relax a sheet of dough, so that when a slab of dough is cut out of the relaxed dough, the cut-out slap of dough is prevented from shrinkage and deformation, and that a predetermined desired shape is retained during baking (col 2, lines 22-28).
It would have been obvious to one of ordinary skill in the art to have provided Lazis et al. with a vibration generator as taught by Rijkaart in order to relax the dough during the forming process, so that the cut and formed piece of doughs will retain the predetermined desired shape and prevent the dough from shrinkage and deformation after being formed at the die. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743